-o:   Page 2 of 2                                   2020-02-03 20:15:57 (GMT)          12122023644 From: Paduano & Weintraub, LLP


                        Case 1:19-cv-11573-AKH Document 12 Filed 02/03/20 Page 1 of 1
      r = = ===-======i·-
       USDC SONY
       DOCUM E.NT                            PADUANO       &      WEINTRAUB LLP
       ELECTRONICALLY FILED                      125 I AVENUE OF THE AMER!Ci \S

       DOC #: _ _ _-r---:, - - - - -
                                                         NtNTH FLOOR
                                                 NEW YORK, NEW YORK I 0020
                                                                                   So .~~-                 ~        ,•.,.k"""'
       DATE FILED:1/ ~ / u, 2--D                                                   Sc,\ot-A~\it~         fw t"\"..,L ').D, ff~
                         i    '                   TE'. LEPHONE:212-785-9100
                                                  TELECOPtER : 212-785-9099

                                                       February 3, 2020
                                                                                  ,1    •J.i•\A.,..., vi. n >l\~y ', ).-.,~o
                VIA FACSIMILE AND ECF
                                                                                  -.-1-- \ ~:00 "-·

                Honorable Alvin K. Hellerstein
                United States District Court
                Southern District of New Yark
                United States Courthouse
                500 Pearl Street, Room 1 4D
                                                                                {Jj_/4.Y~~
                New York , New York 10007
                                                                                           2.• J-~o
                Facsimile: (212) 805-7942

                Re:   Jones v. Fox Rothschild LLP et al.; Case No. 1: 19-cv-11573-AKH

                Your Honor:

                            We represent Defendant Ian W . Siminoff in the above-referenced action.
                We write to request an adjournment of the Initial Pretrial Conference currently
                scheduled for March 20, 2020 [Dkt. 1 O] due to prescheduled travel on that date for
                undersigned counsel. This is the first request for an adjournment of the Initial Pretrial
                Conference, and no other deadlines will be impacted. Counsel for Plaintiff Stephanie
                Jones and counsel for Defendant Fox Rothschild LLP have consented to this request.
                All counsel are available on the following dates to reschedule the Initial Pretrial
                Conference at the Court's convenience : April 24, May 1, May 15, and May 29.

                                  We thank the Court for its consideration of this request.

                                                                      Respectfully submitted,



                                                                     Meredith Cavallaro

                Cc:   Robert Vance, Esq ., counsel for Plaintiff (via ECF and electronic mail)
                      Tyrone Blackburn, Esq., counsel for Plaintiff (via ECF and electronic mail)
                      Rosemary Gausman, Esq., counsel for Defendant Fox Rothschild LLP (via
                      electronic mail)
                      Kathleen Caminiti, Esq ., counsel for Defendant Fox Rothschild LLP (via
                      ECF and electronic mail)
